Citation Nr: 0939129	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-41 812	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for disability of the 
left foot, to include diabetic neuropathy.

2.  Entitlement to service connection for disability of the 
left ankle, to include diabetic neuropathy.

3.  Entitlement to service connection for disability of the 
left knee.

4.  Entitlement to service connection for disability of the 
right knee.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a psychiatric 
disorder, to include depression and posttraumatic stress 
disorder (PTSD).

7.  Entitlement to service connection for tendonitis of the 
neck.

8.  Entitlement to service connection for disability 
manifested by chest pain. 

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for disability of the 
eyes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to May 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the RO in 
Winston-Salem, North Carolina.  After the decision was 
entered, the case was transferred to the jurisdiction of the 
RO in Atlanta, Georgia.

This case was previously before the Board in September 2007, 
when it was remanded for additional development.  For the 
reasons set forth below, the case is again being REMANDED.  
VA will notify the Veteran if further action is required on 
his part.


REMAND

By a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in December 2004, the Veteran perfected an appeal 
with respect to the matter of his entitlement to service 
connection for depression.  Thereafter, in May 2005, he 
requested compensation benefits for PTSD.  Although the 
agency of original jurisdiction (AOJ) treated the PTSD issue 
as separate and apart from the earlier perfected appeal, it 
appears clear from a recent decision of the United States 
Court of Appeals for Veterans Claims (Court) that it should 
not have been.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Corrective action is required.

The Veteran's claims file contains two pages of service 
department immunization and dental records dated prior to 
August 1983.  It does not otherwise contain any clinical 
records dated prior to that time, to include the report of 
the Veteran's service enlistment examination.  The AOJ's 
efforts to obtain additional service treatment records have 
been unsuccessful.  Under the law, when VA is unable to 
locate a veteran's service records, VA is required, among 
other things, to advise the veteran of his right to submit 
alternative forms of evidence to support his claim(s).  Daye 
v. Nicholson, 20 Vet. App. 512 (2006).  Here, that has not 
been done. Additional development is therefore required.

In May 2008, the Veteran indicated that he saw his private 
physician, Edwin W. Hoeper, M.D., every three months for 
treatment.  Thus far, the AOJ has been unable to obtain any 
records from Dr. Hoeper dated subsequent to May 2005.  Under 
the law, if VA makes reasonable efforts to obtain relevant 
non-Federal records, but is unable to obtain them, it is 
required to provide the claimant notice that includes the 
identity of the records VA was unable to obtain; an 
explanation of the efforts VA made to obtain the records; a 
description of any further action VA will take regarding the 
claim, including, but not limited to, notice that VA will 
decide the claim based on the evidence of record unless the 
claimant submits the records VA was unable to obtain; and 
notice that the claimant is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e)(1) (2008).  
Here, that has not been done.  This also needs to be 
corrected.

When this case was remanded in September 2007, the Board 
requested, among other things, that the AOJ take action to 
obtain copies of records pertaining to relevant treatment the 
Veteran may have received through the VA Medical Center 
(VAMC) in Gainesville, Florida.  Subsequently, via statements 
dated in October 2007 and November 2008, the Veteran 
clarified that he received treatment for all of his 
conditions at the VA Outpatient Clinic (VAOPC) in 
Tallahassee, Florida, and not at the VAMC in Gainesville.  
Thereafter, no further efforts were made to obtain additional 
evidence from the VAOPC.  Because it appears from the 
Veteran's statements that additional records generated by the 
VAOPC exist and could be germane to one or more of the issues 
on appeal, efforts should be made to procure them.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).

The Veteran underwent a VA examination of his eyes in January 
2009.  In one portion of the resulting report, the examiner 
wrote that "glaucoma suspect was present during service."  
The evidentiary basis for that statement is not clear, and 
needs to be clarified.  A remand is required.  38 C.F.R. 
§ 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a VCAA notice letter to the Veteran 
relative to the expanded issue of his 
entitlement to service connection for a 
psychiatric disorder, to include depression 
and PTSD.  The Veteran should be given a 
reasonable opportunity to respond to the 
notice, and any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the claims file.

2.  Advise the Veteran that his service 
treatment records are incomplete.  Inform 
him of his right to submit alternative forms 
of evidence to support his claims, and 
assist him in obtaining such evidence, 
pursuant to the provisions of VA 
Adjudication Procedure Manual M21-1MR, Part 
III, Subpart iii, Chapter 2, Section E, 
para. 27.  Any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

3.  Notify the Veteran that VA has been 
unable to obtain any records from Dr. Hoeper 
dated subsequent to May 2005.  As part of 
the notice, provide an explanation of the 
efforts VA has made to obtain the records, a 
description of any further action VA will 
take regarding his claim(s) for service 
connection (including, but not limited to, 
notifying him that VA will decide the 
claim(s) based on the evidence of record 
unless he submits the records VA was unable 
to obtain), and notice that he is ultimately 
responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(1).

4.  Obtain copies of records pertaining to 
any relevant treatment the Veteran may have 
received through the VAOPC in Tallahassee, 
Florida since the time that records of such 
treatment were last procured in October 
2004.  The evidence obtained, if any, should 
be associated with the claims file.

5.  After all of the foregoing development 
has been completed, return the claims file 
to the VA physician who examined the 
Veteran's eyes in January 2009.  The 
examiner should be asked to again review the 
claims file, to include the available 
service treatment records, and explain the 
basis for his statement, contained in the 
report of the January 2009 examination, that 
"glaucoma suspect was present during 
service."  If that statement was written in 
error, that fact should be noted.  If the 
examiner who previously evaluated the 
Veteran is unavailable, schedule the Veteran 
for an examination by another examiner for 
purposes of obtaining the necessary 
information.  A complete rationale for all 
opinions should be provided.

6.  If any of the foregoing development 
results in the receipt of additional, 
relevant evidence, make arrangements to 
return the claims file to the other VA 
examiner(s) who previously evaluated the 
Veteran in January 2009.  The examiner(s) 
should be asked to review the expanded 
record and prepare a supplemental report 
indicating the extent to which, if any, the 
additional evidence impacts on his prior 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 
50 percent or more probable) that the 
Veteran has a current psychiatric 
disability, or a disability of the sinuses, 
neck, chest, low back, knees, left foot, 
and/or left ankle, that had its onset in 
service or can otherwise be attributed 
thereto.  If an examiner who previously 
evaluated the Veteran is unavailable, 
schedule the Veteran for an examination by 
another examiner for purposes of obtaining 
the necessary information.  A complete 
rationale for all opinions should be 
supplied.

7.  Thereafter, take adjudicatory action on 
the claims here at issue.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 3.304(f).

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

